UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 5, 2012 Biostem U.S. Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 333-158560 80-0324801 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13555 Automobile and Umberton Road, Suite 110 Clearwater, FL 33762 (Address of Principal Executive Offices) (Zip Code) (727) 446-5000 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation. Effective November 5, 2012 (the “Record Date”), the Company filed a Certificate of Change with the State of Nevada to effectuate a 1-for-1,000 reverse stock split of its authorized and issued and outstanding common stock. Item 8.01. Other Events. Effective November 5, 2012 (the “Record Date”), the Company undertook a 1-for-1,000 reverse stock split of its authorized and issued and outstanding common stock, rounding up any fractional shares resulting from the split. Immediately prior to the Record Date there were 600,000,000 shares of common stock authorized and 273,365,856 issued and outstanding. Immediately after the Record Date and the reverse stock split there were 600,000 shares of common stock authorizedand 273,366 issued. Item 9.01 Financial Statements and Exhibits. Exhibits 3.1Certificate of Change filed with the State of Nevada 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: November 7, 2012 Biostem U.S. Corporation By: /s/ Dwight C. Brunoehler Dwight C. Brunoehler, Chief Executive Officer 3
